           Case 2:18-cv-01301-RSL Document 97 Filed 07/13/20 Page 1 of 3




                                                        HONORABLE ROBERT S. LASNIK




                        UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE


WENDY MAGUIRE, an individual,
                                                  NO. 2:18-CV-01301-RSL
                      Plaintiff,
                                                  ORDER DIRECTING CLERK TO ENTER
      v.                                          PARTIAL JUDGMENT AGAINST
                                                  DEFENDANTS ECO SCIENCE
ECO SCIENCE SOLUTIONS, INC., a Nevada             SOLUTIONS, INC., GA-DU
corporation; GA-DU CORPORATION, a                 CORPORATION, AND MICHAEL
Nevada corporation, and MICHAEL                   ROUNTREE, JOINTLY AND SEVERALLY
ROUNTREE, an individual; L. JOHN LEWIS,
an individual; DON TAYLOR, an individual;
JEFFERY TAYLOR; an individual; and JOHN
DOE, #1-5, individuals,

                      Defendants.



                                   SUMMARY OF JUDGMENT

            1. Judgment Creditor:                  Wendy Maguire

            2. Attorneys for Judgment Creditor:    Rochelle Nelson and Alan Schuchman of
                                                   Cairncross & Hempelmann, P.S.
                                                   524 Second Avenue, Suite 500
                                                   Seattle, WA 98104
                                                   (206) 587 0700

            3. Judgment Debtors:                   Eco Science Solutions, Inc., Ga-Du
           Case 2:18-cv-01301-RSL Document 97 Filed 07/13/20 Page 2 of 3




                                                              Corporation, and Michael Rountree, Jointly
                                                              and Severally

             4. Principal Amount of Judgment:                 $480,000.00

             5. Reasonable Attorneys’ Fees                    Separate Fee Petition to be Filed within 14
                and Costs:                                    Days


             6. Prejudgment Interest on
                $240,000 from July 1, 2017 through
                July 13, 2020 at 12% per
                per annum:                         $59,864.17


             7. Post-Judgment Interest Rate:                  12%

             10. Total (as of date of Entry of
                 Judgment):                                   $539,864.17


                                        ORDER AND JUDGMENT

        On August 22, 2019, April 15, 2020, and May 13, 2020, this Court entered Orders

granting partial summary judgment in favor of Plaintiff Wendy Maguire and against Defendants

Eco Science Solutions, Inc., Ga-Du Corporation, and Michael Rountree, (collectively the “Liable

Defendants”).1 See Dkt. ## 32, 86, and 91 (the “Orders”). The Court incorporates the Orders
herein by reference. On June 18, 2020, Plaintiff moved to enter judgment against the Liable

Defendants consistent with the partial summary judgment relief granted in the Court’s Orders.

        Having reviewed the Plaintiff’s Motion for Entry of Final Partial Judgment or for

Voluntary Dismissal of Remaining Claims and Entry of Final Judgment; the supporting

Declaration of Rochelle Nelson (together with the attached Exhibit A); and Plaintiff’s Reply in

Support of Entry of Partial Final Judgment, the Court hereby




1
  While the Court entered its Orders against Defendant L. John Lewis as well, Mrs. Maguire has since reached a
tentative settlement with Mr. Lewis, and accordingly, Defendant Lewis is not included as a debtor in this Judgment.
             Case 2:18-cv-01301-RSL Document 97 Filed 07/13/20 Page 3 of 3




          FINDS that the Liable Defendants are jointly and severally liable to Plaintiff Wendy

Maguire for $240,000.00 in wages and an additional $240,000.00 in exemplary damages,

totaling $480,000.00, plus prejudgment interest as set forth above. The Court further

          FINDS that there is no just reason to delay the entry of judgment as to these claims and

against these Liable Defendants in the above-specified amounts. It is, therefore,

          ORDERED that the Clerk of Court enter judgment in favor of plaintiff Wendy Maguire

and against the Liable Defendants, jointly and severally, in the amounts set forth above. It is

further

          ORDERED that Plaintiff Wendy Maguire shall submit a motion for her reasonable

attorneys’ fees and costs incurred to date within 14 days of this Order and Judgment. And,

finally, it is further

          ORDERED that 12% post-judgment interest shall begin to accrue on the Total Judgment

amount ($539,864.17) beginning on the date this Judgment is entered at the rate of 12% per

annum. This post-judgment interest is awarded against the Liable Defendants jointly and

severally.


          Dated this 13th day of July, 2020.




                                               A
                                               Honorable Robert S. Lasnik
                                               United States District Judge
